         Case 1:20-cr-00468-RMB Document 98 Filed 07/08/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       July 8, 2021

BY ECF AND EMAIL
The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Robert Hadden,
               20 Cr. 468 (RMB)

Dear Judge Berman:

       On July 8, 2021, at 9:30 a.m., the parties appeared for a conference in the above-captioned
case. Pursuant to the Court’s Order, the Government respectfully files a draft transcript of today’s
conference, which is attached hereto as Exhibit A.


                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                United States Attorney

                                          by:           /s/
                                                Jane Kim / Lara Pomerantz
                                                Assistant United States Attorneys
                                                (212) 637-2038 / 2343


cc:    Defense Counsel (By Email and ECF)
